— Appeal from a judgment of the County Court of Warren County, rendered February 21, 1978, upon defendant’s plea of guilty of the crime of manslaughter in the first degree. Defendant was sentenced to from 5 to 15 years’ imprisonment. At the time of the commission of the crime in August, 1969, he was 17 years of age. At the time of sentencing, defendant met all the requirements for eligibility for youthful offender status. On appeal defendant challenges the constitutionality of CPL 720.20 (subd 1, par [fa]), and contends that he should have mandatorily been treated as a youthful offender. However, the record of the County Court proceedings reveals that defendant, in open court, waived any right to adjudication as a youthful offender and, thus, the issue has not been properly preserved for appellate review (People v Drummond, 40 NY2d 990, 993). Judgment affirmed. Sweeney, J. P., Kane, Staley, Jr., Mikoll and Herlihy, JJ., concur.